SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1077
CA 15-00316
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, LINDLEY, AND VALENTINO, JJ.


THE VALLEY CADILLAC CORP., PLAINTIFF-RESPONDENT,

                      V                                             ORDER

DAVID G. HOFFMAN, DEFENDANT-APPELLANT.


ELLIOTT STERN CALABRESE, LLP, ROCHESTER (DAVID S. STERN OF COUNSEL),
FOR DEFENDANT-APPELLANT.

HARTER SECREST & EMERY LLP, ROCHESTER (MAURA MCGUIRE OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order and judgment (one paper) of the Supreme
Court, Monroe County (Matthew A. Rosenbaum, J.), entered April 15,
2014. The order and judgment, among other things, granted in part
plaintiff’s motion for summary judgment.

     It is hereby ORDERED that the order and judgment so appealed from
is unanimously affirmed without costs for reasons stated in the
decision at Supreme Court.




Entered:    November 20, 2015                      Frances E. Cafarell
                                                   Clerk of the Court